DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 14-20, 22, 24, 26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Habbani (US 20120302397 A1) in view of Smart (US 20030205930 A1).
Regarding claim 11, Habbani discloses (see figure 1 and paragraphs [0014-0021]) a method for setting an idling speed of an internal combustion engine (7) of a motor vehicle (hybrid vehicle 1) in which the idling speed of the internal combustion engine is increased if a predetermined power request (charge status SOC) with an on-board power system (on-board network 24) of the motor vehicle is detected (abstract, line 6-8) wherein a generator (first electrical machine 11) for electrically supplying the on-board power system is driven by means of the internal combustion engine 
However, Habbani does not disclose a predetermined braking force is provided by means of at least one brake of the motor vehicle if the predetermined power request is detected.
Smart teaches a vehicle control method where when the engine speed is increased to a second idle speed (abstract) due to predetermined power request being detected (pghs. 0002-0003), a predetermined braking force is provided by means of at least one brake (braking device 36 for braking a wheel 16) of the motor vehicle if the predetermined power request (brake signal 38) is detected (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a predetermined braking force in response to detecting the predetermined power request of Smart to the idle increase control of Habbani to improve vehicle safety by keeping the vehicle stationary.

Regarding claim 12,
Regarding claims 14 and 22, Habbani in view of Smart discloses disconnecting the connection between the internal combustion engine and the transmission (Habbani paragraph [0019]) and providing the predetermined braking force (Smart abstract). 
Habbani in view of Smart does not explicitly disclose the order of disconnecting the connection between the internal combustion engine and the transmission and providing the predetermined braking force in parallel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the disconnecting and the predetermined braking force in parallel as matter of engineering design choice. 
There are only 2 actions to perform, so the order that these actions are carried out can only occur in 3 possible ways: a) at the same time, or in parallel, b) disconnect the clutch first, or c) apply the brake first. Since the combination of references teaches performing each of the steps, they have to be performed in some order or simultaneously when viewed in combination. A person having ordinary skill in the art could try all 3 timing options to see which works best as an obvious matter of design choice, as trying out all 3 options would not constitute undue experimentation to arrive at the claimed invention.

Regarding claim 15 and 24, Habbani in view of Smart discloses the connection between the internal combustion engine and the transmission is disconnected (Habbani paragraph [0019]) and the predetermined braking force is provided (Smart abstract).
Habbani in view of Smart does not explicitly disclose the order of disconnecting the connection between the internal combustion engine and the transmission and then providing the predetermined braking force.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the disconnecting and then the predetermined braking force afterwards as a matter of engineering design choice. 
There are only 2 actions to perform, so the order that these actions are carried out can only occur in 3 possible ways: a) at the same time, or in parallel, b) disconnect the clutch first, or c) apply the brake first. Since the combination of references teaches performing each of the steps, they have to be performed in some order or simultaneously when viewed in combination. A person having ordinary skill in the art could try all 3 timing options to see which works best as an obvious matter of design choice, as trying out all 3 options would not constitute undue experimentation to arrive at the claimed invention

Regarding claim 16, Habbani in view of Smart discloses the idling speed is increased if the connection between the internal combustion engine and the transmission is disconnected (Habbani paragraph [0019] and [0021]) and/or the predetermined braking force is provided (Smart abstract).

Regarding claim 17 and 30, Habbani does not disclose the method is performed if the transmission is in a driving gear for forward or reverse driving.
However, Smart teaches the method is performed if the transmission is in a driving gear for forward or reverse driving (pghs. [0033-0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the method of Habbani when the transmission is in a driving gear for forward or reverse driving as suggested by Smart for the purpose of controlling creep during increase idle speed (paragraph [0004]).

Regarding claim 18, Habbani discloses (see figure 1 and paragraphs [0014-0021]) a device (processor 28) for setting an idling speed of an internal combustion engine (7) of a motor vehicle (hybrid vehicle 1), wherein a generator (first electrical machine 11) for electrically supplying an on-board power system (on-board network 24) 
However, Habbani does not disclose the control means for providing a predetermined braking force by means of at least one brake of the motor vehicle if the predetermined power request is detected.
Smart teaches the control means (controller 34) for providing a predetermined braking force by means of at least one brake (braking device 36 for braking a wheel 16) of the motor vehicle if the predetermined power request (brake signal 38) is detected (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a predetermined braking force in response to detecting the predetermined power request of Smart to the idle increase control of Habbani to improve vehicle safety by keeping the vehicle stationary.

Regarding claim 19, Habbani discloses a motor vehicle (Habbani hybrid vehicle 1) having a device (Habbani processor 28) according to claim 18, an internal combustion engine (Habbani 7), a generator (Habbani first electrical machine 11), an on-board power system (Habbani 24), and a transmission (Habbani 8).

Regarding claim 20, Habbani discloses the transmission is configured as an automatic transmission (Habbani paragraph [0031], line 8-9).

Regarding claim 26, Habbani in view of Smart discloses the idling speed is increased if the connection (Habbani clutch 10) between the internal combustion engine and the transmission is disconnected (Habbani paragraph [0019] and [0021]) and/or the predetermined braking force is provided (Smart abstract).

Regarding claims 28 and 29, Habbani in view of Smart discloses the idling speed is increased if the connection (Habbani clutch 10) between the internal combustion engine and the transmission is disconnected (Habbani paragraph [0019] and [0021]) and the predetermined braking force is provided (Smart abstract).

Claim 13, 21, 23, 25, and 27 is rejected under 35 U.S.C. 103 as being unpatentable over Habbani in view of Smart and further in view of Kokotovich et al. (US 20090115373 A1); hereinafter Kokotovich.
Regarding claims 13 and 21, Habbani in view of Smart discloses an on-board power system (Habbani on board network 24). 
However, Habbani in view of Smart does not teach an additional check is performed if an emergency mode situation applies in which transfer of electric power from a high- voltage storage device and/or a medium-voltage storage device of the motor vehicle to a high- voltage on-board power system and/or a medium-voltage on-board power system of the motor vehicle does not occur.
Kokotovich teaches checking (via voltage conversion control module VCCM 22) if transfer of electric power from a high-voltage storage device (high voltage battery 102) and/or a medium-voltage storage device of the motor vehicle to a high-voltage on-board power system and/or a medium-voltage on-board power system (low voltage bus 32) of 
In order to arrive at the claimed invention, the check of Kokotovich would be added to the control of Habbani.  This check for power transfer, when added to the teachings of Habbani and Smart, constitutes an “additional check”, because it will be in addition to that which Habbani and Smart already performed.  In addition, the condition where power transfer does not occur corresponds to the claimed “emergency mode situation” due to having the same functionality, regardless of whether or not Kokotovich describes the situation as an “emergency mode situation”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the additional check performed if an emergency mode situation applies functionality of Kokotovich to Habbani in view of Smart to improve vehicle safety by assuring there is a power of transfer or if battery is not malfunctioning.

Regarding Claim 23, Habbani in view of Smart and further in view of Kokotovich discloses disconnecting the connection between the internal combustion engine and the transmission (Habbani paragraph [0019]) and providing the predetermined braking force (Smart abstract). 
Habbani in view of Smart does not explicitly disclose the order of disconnecting the connection between the internal combustion engine and the transmission and providing the predetermined braking force in parallel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the disconnecting and the predetermined braking force in parallel as matter of engineering design choice. 
The order in which these steps is carried out can only occur in 3 possible ways: a) at the same time, b) disconnect clutch first, or c) apply brake first. Since the 

Regarding Claim 25, Habbani in view of Smart and further in view of Kokotovich discloses the connection between the internal combustion engine and the transmission is disconnected (Habbani paragraph [0019]) and the predetermined braking force is provided (Smart abstract).
Habbani in view of Smart does not explicitly disclose the order of disconnecting the connection between the internal combustion engine and the transmission and then providing the predetermined braking force.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the disconnecting and then the predetermined braking force afterwards as a matter of engineering design choice. 
There are only 2 actions to perform, so the order that these actions are carried out can only occur in 3 possible ways: a) at the same time, or in parallel, b) disconnect the clutch first, or c) apply the brake first. Since the combination of references teaches performing each of the steps, they have to be performed in some order or simultaneously when viewed in combination. A person having ordinary skill in the art could try all 3 timing options to see which works best as an obvious matter of design choice, as trying out all 3 options would not constitute undue experimentation to arrive at the claimed invention

Regarding Claim 27, Habbani in view of Smart and further in view of Kokotovich discloses the idling speed is increased if the connection (Habbani 10 clutch) between the internal combustion engine and the transmission is disconnected (Habbani .

Response to Arguments
Applicant’s amendments to the drawings and claims have overcome each and every objection.
Applicant’s arguments, see page 8, filed, 11/18/2018, with respect to 35 U.S.C. §112 have been fully considered and are persuasive.  The rejection of claims 19-20 and 28-29 has been withdrawn. 
Applicant’s arguments, see page 9-10, filed 11/18/2018, with respect to the rejection of claims 11-12, 16-17, 26, and 30 under 35 U.S.C. §102 and claims 13-15, 18-25, and 27-29 under 35 U.S.C. §103 and have been fully considered and are persuasive. The amendment alleviated the §102 rejection, but the combination of Habbani in view of Smart still teaches the limitation. Accordingly, a new §103 rejection has been applied. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/DAVID R MORRIS/Primary Examiner, Art Unit 3659